Order unanimously modified by striking therefrom amendments 5 and 8 as allowed, by disallowing amendment 8 and granting amendment 5 to the extent of directing that only such portion of the minutes as relates to the issue of negligence should be printed as transcribed by the official stenographer in question and answer form up to the dismissal of plaintiff’s case against defendants-respondents, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.